UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A Amendment No. 2 [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended November 30, 2010 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number000-52322 Gulf United Energy, Inc. (Exact name of small Business Issuer as specified in its charter) Nevada 20-5893642 (State or other jurisdiction of incorporation or (IRS Employer Identification No.) organization) P.O Box 22165;Houston, Texas77227-2165 (Address of principal executive offices)(Postal or Zip Code) (713) 942-6575 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past90 days [X ] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)[]Yes [ X ] No APPLICABLE ONLY TO CORPORATE ISSUERS As of January 13, 2010, there were approximately 355,100,000 shares of $0.001 par value common stock issued and outstanding. EXPLANATORY NOTE Gulf United Energy, Inc. (the “Company,” “we,” or “our” unless the context indicates otherwise) is filing this Amendment No. 2 on Form 10-Q/A (this “Amendment”) to our Quarterly Report on Form 10-Q for the quarterly period ended November 30, 2010, as amended by Amendment No. 1 on Form 10-Q/A filed on January 13, 2011 (the “Original Filing”). Subsequent to the Original Filing, management discovered a calculation error which caused common shares issued with short-term debt to shareholders to be overvalued.Correcting this overvaluation resulted in our recording a decrease of approximately $288,906 in the value of common shares issued with short-term notes payable to shareholders which results in a corresponding increase in short-term notes payable to shareholders as of November 30, 2010 as well as a corresponding decrease in additional paid in capital in the same amount.The change also results in a decrease in note discount amortization of approximately $45,292 and a corresponding decrease in short-term notes payable to shareholders.The net change to short-term notes payable to shareholders is an increase of approximately $243,614 As a result of the decrease in note discount amortization, we decreased the valuation of the tax loss carryforward and the valuation allowance thereon for the period from inception to November 30, 2010 by approximately $15,399. Although this Form 10-Q/A sets forth the Original Filing in its entirety, this Form 10-Q/A amendment No. 2 only amends the filing as noted above.This Amendment does not affect any other parts of or exhibits to the Original Filing, and no other information in the Original Filing is amended hereby. Except for the amendments described above, this Form 10-Q/A amendment No. 2 continues to describe conditions as of the date of the Original Filing, and the disclosures contained herein have not been updated to reflect events, results or developments that occurred after the Original Filing, or to modify or update those disclosures affected by subsequent events. Among other things, forward-looking statements made in the Original Filing have not been revised to reflect events, results or developments that occurred or facts that became known to us after the date of the Original Filing, and such forward-looking statements should be read in their historical context. 2 GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) TABLE OF CONTENTS Part I. Financial Information Item 1 Financial Statements Consolidated Balance Sheets (unaudited) - November 30, 2010 and August 31, 2010 6 Consolidated Statements of Operations (unaudited) - For the Three Months Ended November 30, 2010 and 2009 and the Period From Inception (September 19, 2003) to November 30, 2010 7 Consolidated Statements of Cash Flows (unaudited) - For the Three Months Ended November 30, 2010 and 2009 and the Period from Inception (September 19, 2003) through November 30, 2010 8 Consolidated Statements of Changes in Shareholders' Equity (Deficit) (unaudited) for the Period from Inception (September 19, 2003) to November 30, 2010 9 Notes to the Consolidated Financial Statements (Unaudited) 11 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3 Quantitative and Qualitative Disclosures About Market Risk 25 Item 4 Controls and Procedures 25 Part II. Other Information Item 1 Legal Proceedings 27 Item 1A Risk Factors 27 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3 Defaults Upon Senior Securities 27 Item 4 (Removed and Reserved) 27 Item 5 Other Information 27 Item 6 Exhibits 27 Signatures 28 3 Statement Regarding Forward-Looking Information This Quarterly Report on Form 10-Q contains forward-looking statements. All statements other than statements of historical facts included in this Report including, without limitation, statements in the Management’s Discussion and Analysis of Financial Condition and Results of Operations included in this Report, regarding our financial condition, estimated working capital, business strategy, the plans and objectives of our management for future operations and those statements preceded by, followed by or that otherwise include the words “believe”, “expects”, “anticipates”, “intends”, “estimates”, “projects”, “target”, “goal”, “plans”, “objective”, “should”, or similar expressions or variations on such expressions are forward-looking statements. We can give no assurances that the assumptions upon which the forward-looking statements are based will prove to be correct. Because forward-looking statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied by the forward-looking statements. There are a number of risks, uncertainties and other important factors that could cause our actual results to differ materially from the forward-looking statements including, but not limited to, our ability to identify and exploit available corporate acquisition, farm-in and/or joint venture opportunities in the energy sector in Colombia and, more generally, in Latin America, our ability to establish technical and managerial infrastructure, our ability to raise required capital on acceptable terms and conditions, our ability to take advantage of, and successfully participate in such opportunities, our ability to successfully operate, or influence our joint venture partners’ operation of, the projects in which we participate in a cost effective and efficient way; future economic conditions, political and regulatory stability and changes and volatility in energy prices.A description of some of the risks and uncertainties that could cause our actual results to differ materially from those described by the forward-looking statements in this Quarterly Report on Form 10-Q appears in the section captioned “Risk Factors” in our Annual Report on Form 10-K filed with the Securities and Exchange Commission (the “SEC”) on December 7, 2010. Except as otherwise required by the federal securities laws, we disclaim any obligations or undertaking to publicly release any updates or revisions to any forward-looking statement contained in this Quarterly Report on Form 10-Q to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. 4 GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) PART 1 – FINANCIAL INFORMATION Item 1.Financial Statements FIRST QUARTER FINANCIAL STATEMENTS November 30, 2010 (Unaudited) 5 GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Balance Sheets November 30, August 31, (Unaudited) (Audited) ASSETS Current Assets Cash $
